Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 18, 2015

                                            No. 04-15-00337-CR

                                    IN RE Abelardo G. GONZALEZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On September 10, 2015, relator filed a second motion for extension of time in which to
file a motion for rehearing. This court issued a per curiam opinion denying the mandamus
petition in this proceeding as moot on August 5, 2015. Relator’s first motion for extension of
time was granted, extending the deadline to file a motion for rehearing to September 14, 2015.
The panel has now considered relator’s second motion and the motion is DENIED.

           It is so ORDERED on September 18, 2015.



                                                        PER CURIAM




           ATTESTED TO: ________________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause Nos. 2008CRR000657 D1, 2008CRR000662 D1, 2008CRR000665 D1, styled
The State of Texas v. Abelardo Gerardo Gonzalez, pending in the 49th Judicial District Court, Webb County, Texas,
the Honorable Jose A. Lopez presiding.